104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Glenda C. TAYLOR, Debtor.Darius J. WHITSON, Sr., Appellant,v.Barry S. SCHERMER;  Martha Dahm, Asst. U.S. Attorney;  JoelPelofsky, U.S. Trustee;  Charles Shaw, Judge,USDC;  Peter Lumaghi, Appellees.
No. 96-2513.
United States Court of Appeals, Eighth Circuit.
Argued Dec. 6, 1996.Decided Dec. 24, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Darius J. Whitson, Sr., appeals from the order of the District Court1 affirming the denial by the Bankruptcy Court2 of Whitson's recusal motion.  Whitson also petitions this Court for a writ of mandamus.


2
We have reviewed carefully the record and the parties' submissions and have concluded Whitson's contentions are meritless.  Accordingly, we affirm the judgment of the District Court, see 8th Cir.  R. 47B, and we deny Whitson's request for mandamus relief.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri


2
 The Honorable Barry S. Schermer, United States Bankruptcy Judge for the Eastern District of Missouri